MEMORANDUM OPINION


No. 04-05-00617-CV

Ignacio OROZCO,
Appellant

v.

CUMIS INSURANCE SOCIETY, INC. and Wells Fargo Bank, N.A.,
Appellees

From the 37th Judicial District Court, Bexar County, Texas
Trial Court No. 2005-CI-11934
Honorable John J. Specia, Jr., Judge Presiding

PER CURIAM
 
Sitting:            Catherine Stone, Justice
Sarah B. Duncan, Justice
Karen Angelini, Justice
 
Delivered and Filed:   February 8, 2006

DISMISSED
            In response to this court’s order dated January 13, 2006, the appellant has filed a motion to
dismiss this appeal, acknowledging that the appeal is moot.  See Isuani v. Manske-Sheffield
Radiology Group, P.A., 802 S.W.2d 235, 236 (Tex. 1991).  The motion states that the parties have
agreed that each party will bear its respective costs and contains a certificate of service to the
appellees, which have not opposed the motion.  Therefore, we grant the motion and dismiss the
appeal.  See Tex. R. App. P. 42.1(a)(1).  Costs of the appeal are taxed against the parties who
incurred them.
                                                                                    PER CURIAM